                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LISA JANDT,

                       Plaintiff,

       v.                                                      Case No. 18-C-737

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


     DECISION AND ORDER AFFIRMING THE COMMISSIONER’S DECISION


       This is an action for judicial review of the final decision of the Commissioner of Social

Security denying Plaintiff Lisa Jandt’s application for a period of disability and disability insurance

benefits and supplemental security income under Titles II and XVI of the Social Security Act. For

the reasons set forth below, the Commissioner’s decision will be affirmed.

                                         BACKGROUND

       On May 12, 2014, Jandt filed an application for disability and disability insurance benefits

as well as for supplemental security income, with an alleged onset date of April 1, 2014. She listed

shingles, bypass surgery, hysterectomy, severe lower back pain, depression, high blood pressure,

severe arthritis, emphysema, bronchitis, and insomnia as the conditions that limited her ability to

work. R. 226. Following the denial of her application initially and on reconsideration, Jandt

requested a hearing before an administrative law judge (ALJ). ALJ John Martin held a hearing on

January 11, 2017. Jandt, who was represented by counsel, and a vocational expert (VE) testified.

R. 37–71.
       At the time of the hearing, Jandt was 54 years old and lived in a mobile home with her

fiancé. R. 44. She had an eleventh grade education and nursing training and had previously worked

as a cook, a CNA, and a cashier. R. 44–45. Jandt indicated that, although she has cardiac problems,

diabetes, neuropathy, chronic obstructive pulmonary disease, and gastroenterology, her lower back

issues primarily interfered with her ability to work. R. 42. She stated that she has difficulty sitting

and standing in one spot for a period of time without leaning on something. R. 50. If she is on her

feet too long, her lower back begins to burn. R. 55.

       In a decision dated March 20, 2017, the ALJ found Jandt was not disabled. The ALJ

concluded Jandt had not engaged in substantial gainful activity since April 1, 2014, her alleged

onset date, and also met the insured status requirements. R. 25. The ALJ found Jandt had the

following severe impairments: degenerative disc disease, peripheral arterial disease, ischemic heart

disease, chronic obstructive pulmonary disease, and obesity. Id. He then determined that Jandt’s

impairments did not meet or medically equal any listed impairments under 20 C.F.R. Part 404,

Subpart P, Appendix 1. R. 27. The ALJ concluded Jandt had the residual functional capacity

(RFC) to perform a range of light work, with the following limitations:

       She can lift, carry, push and pull weights of up to twenty pounds on an occasional
       basis and similarly handle weights of ten pounds or less on a frequent basis. She can
       sit, stand, or walk for as much as six hours each during an eight hour workday but
       should avoid concentrated exposure to pulmonary irritants such as dust, fumes and
       odors, and other pulmonary irritants.

Id. With these limitations, the ALJ concluded Jandt is capable of performing her past relevant work

as a short order cook, cashier, and hotel clerk. R. 29. As a result, the ALJ found Jandt was not

disabled within the meaning of the Social Security Act. R. 30.




                                                  2
       The ALJ’s decision became the final decision of the Commissioner when the Appeals

Council denied Jandt’s request for review. After the Appeals Council issued its decision, Jandt

commenced this action for judicial review.

                                      LEGAL STANDARD

       The question before the court is not whether it agrees with the Commissioner that Jandt is

not disabled. Judicial review of the decisions of administrative agencies is intended to be

deferential. Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies

that the “findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). The Supreme Court recently reaffirmed that

“[u]nder the substantial-evidence standard, a court looks to an existing administrative record and

asks whether it contains ‘sufficien[t] evidence’ to support the agency's factual determinations.”

Beistek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). “The phrase ‘substantial evidence,’” the Court explained, “is a ‘term of art’

used throughout administrative law to describe how courts are to review agency factfinding.” Id.

“And whatever the meaning of ‘substantial’ in other contexts,” the Court noted, “the threshold for

such evidentiary sufficiency is not high.” Id. Substantial evidence is “‘more than a mere

scintilla.’ . . . It means—and means only—‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison, 305 U.S. at 229).

       Although a decision denying benefits need not discuss every piece of evidence, remand is

appropriate when an ALJ fails to provide adequate support for the conclusions drawn. Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). Given this


                                                 3
standard, and because a reviewing court may not substitute its judgment for that of the ALJ,

“challenges to the sufficiency of the evidence rarely succeed.” Schmidt v. Barnhart, 395 F.3d 737,

744 (7th Cir. 2005).

       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                           ANALYSIS

       Jandt asserts that the ALJ’s decision must be reversed for four reasons: (1) the ALJ’s

reliance on the opinions of the State Agency physicians was misplaced because the opinions were

outdated and failed to address significant evidence developed following their assessments; (2) the

Appeals Council failed to properly evaluate new and material evidence that had a reasonable

probability of changing the outcome of the case; (3) the ALJ failed to consider Jandt’s obesity as

part of his determination of whether Jandt met any of the listed impairments; and (4) the ALJ failed

to consider Jandt’s non-severe impairments as part of the adopted RFC. The court will address each

challenge in turn.

A. State Agency Physician Opinions

       Jandt claims that the ALJ erred in relying on the opinions of the state agency reviewing

physicians, who did not have access to new, significant medical evidence that was submitted after

their review, to find that Jandt could perform light work. State agency physicians Drs. Walcott and

Foster completed their physical functional capacity assessment on October 9, 2014 and March 31,


                                                 4
2015, respectively, and limited Jandt to a range of light work. R. 81–82, 104–07. The ALJ assigned

great weight to these opinions because “Drs. Walcott and Foster are well acquainted with the

disability criteria” and no opinion of record contradicted their opinions. R. 29. Neither state agency

physician considered medical evidence that occurred after March 31, 2015.

          Jandt asserts that the ALJ’s decision is flawed because he relied on outdated medical

opinions that did not consider all of the medical evidence in the record, including her April 2, 2015

and June 24, 2016 lumbar MRIs and records pertaining to an October 7, 2015 epidural steroid

injection, a February 18, 2016 diagnostic lumbar medial branch block procedure, two radio

frequency ablations, and a surgical evaluation. An ALJ does not commit reversible error simply

because he relied on the opinions of state agency physicians who did not review all of the medical

evidence in the record, however. An ALJ is not required to consult a medical expert about every

piece of medical evidence submitted by the claimant. Generally, claimants continue to receive

treatment up to and even after the date of the administrative hearing, which occurs long after the

state agency physicians reach their opinions. “If an ALJ were required to update the record any time

a claimant continued to receive medical treatment, a case might never end.” Keys v. Berryhill, 679

F. App’x 477, 480–81 (7th Cir. 2017) (citing Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir.

2004)).

          Citing Moreno v. Berryhill, 882 F.3d 722 (7th Cir. 2018), Jandt contends that the ALJ

ignored significant medical evidence which undermined the state agency assessments, and that if

the ALJ did not ignore the evidence, the ALJ nevertheless erred because he made his own lay

interpretation of the evidence. In Moreno, the Seventh Circuit held that the ALJ “should not rely

on an outdated assessment if later evidence containing new, significant medical diagnoses


                                                  5
reasonably could have changed the reviewing physician’s opinion.” Id. at 728. The new evidence

in that case consisted of a treating psychologists’ office notes which documented “significant and

new developments” in the claimant’s mental health. Id. Jandt’s MRIs, in contrast, did not reveal

a new diagnosis and no doctor noted any significant or new developments in her conditions based

on the imaging studies. The ALJ therefore did not play doctor by commenting on the MRI as

reported by the physician who reported on the study and noted that the x-rays and MRIs from 2016

showed no significant changes in Jandt’s back condition. Jandt has provided no evidence that her

imaging studies would have changed the opinions of the state agency physicians, and no medical

professional opined that Jandt’s conditions had deteriorated after the state-agency physicians

completed their reviews of the record. Without a medical opinion from her physician supporting

her claim, the ALJ did not err in relying on the state-agency’s uncontradicted opinions that Jandt

could perform light work. See Olsen v. Colvin, 551 F. App’x 868, 874–75 (7th Cir. 2014) (finding

that ALJ did not “play doctor” when she summarized the results of each of claimant’s MRIs and

concluded from those tests that claimant’s abnormalities were mostly mild); Keys, 679 F. App’x at

480–81 (finding no error when ALJ did not send updated records to the consulting physicians

because claimant failed to “explain how the findings on those reports undermine” their opinions).

       In addition, the ALJ in this case did not ignore relevant medical evidence or substitute his

own judgment for that of the medical professionals. To the contrary, the ALJ thoroughly discussed

the medical evidence in the record and concluded that the clinical evidence supported the state

agency physicians’ opinions. The ALJ noted that records from Langlade Hospital in 2014 included

pulmonary function studies documenting minimal obstructive pulmonary disease as well as MRI

scans confirming L3-4 and L4-5 disc disease without evidence of significant foraminal or canal


                                                6
stenosis. He observed that Jandt’s doctors described her back pain as myofascial or possibly

somatic in nature. R. 25. He indicated that doctors have prescribed oxycodone for Jandt’s back

pain in the past, though some doctors opined that her back problems did not warrant ongoing opioid

treatment. The ALJ noted that Jandt reported experiencing 70 to 80% improvement after steroid

injections and that x-rays and MRIs from 2016 showed no significant changes in her back condition.

The ALJ explained that her most recent physical in September 2016 showed normal range of

motion, strength, and sensation with no evidence of significant neurological abnormality. Id.

       As to her other physical conditions, the ALJ stated that Jandt had an episode of peripheral

vascular disease. She underwent surgical procedures that included aortic angioplasty and stent

placement on two occasions, and recent ultrasound Doppler testing produced negative results that

did not reveal evidence of deep venous thrombosis. The ALJ observed that doctors have described

Jandt as having only mild circulatory insufficiency of her lower extremities. Id. at 26. He noted

that, in August 2016, Jandt underwent a surgical procedure for repair of a chronic anal fissure. She

complained of intense pain three days later and took an ambulance to the hospital. Upon

examination, doctors discovered a residual abscess and noted that Jandt had chronic pain issues and

chronic immobility issues. The ALJ noted that the doctors described Jandt’s reports of pain well

out of proportion to the objective findings and had trouble making her comfortable. Id. The ALJ

stated that doctors have treated Jandt for knee pain, and x-rays of Jandt’s knees did not reveal any

abnormalities. He noted that Jandt underwent a procedure to correct an umbilical hernia in 2015.

Id. In sum, the ALJ properly evaluated the medical evidence, including the opinions of the state

agency physicians, in reaching his decision.




                                                 7
B. Appeals Council’s Decision

          Jandt argues that the Appeals Council failed to consider and evaluate new and material

medical evidence she submitted in connection with her request for review. The medical evidence

consisted of records relating to the L4-S1 laminectomy and L4-S1 posterolateral fusion Jandt

underwent one week after the ALJ issued his decision. The regulation governing Appeals Council

review states, in relevant part, that the Appeals Council will review a case if it “receives additional

evidence that is new, material, and relates to the period on or before the date of the hearing decision,

and there is a reasonable probability that the additional evidence would change the outcome of the

decision.” 20 C.F.R. § 404.970(a)(5). The district court’s ability to review the Appeals Council’s

decision is dependent on the grounds on which the Appeals Council declined to grant plenary

review:

           If the Council determined [plaintiff’s] newly submitted evidence was, for whatever
          reason, not new and material, and therefore deemed the evidence “non-qualifying
          under the regulation,” we retain jurisdiction to review that conclusion for legal error.
          However, if the appeals council deemed the evidence new, material, and time-
          relevant but denied plenary review of the ALJ’s decision based on its conclusion that
          the record—as supplemented—does not demonstrate that the ALJ’s decision was
          “contrary to the weight of the evidence”—the Council’s decision not to engage in
          plenary review is “discretionary and unreviewable.”

Stepp v. Colvin, 795 F.3d 711, 722 (7th Cir. 2015) (citations omitted). When the Appeals Council

declines discretionary review after considering the new evidence against the weight of the evidence,

the district court only retains jurisdiction to review the ALJ’s decision, which is the final decision

of the Commissioner. See 42 U.S.C. § 405(g).

          In this case, the Appeals Council stated, “We find this evidence does not show a reasonable

probability that it would change the outcome of the decision. We did not consider and exhibit this



                                                     8
evidence.” R. 2. The Appeals Council’s decision declining to engage in plenary review of the

ALJ’s decision as a result of Jandt’s failure to demonstrate that the ALJ’s decision was contrary to

the weight of the evidence is discretionary and therefore unreviewable.

C. Step Three Determination

        Jandt claims that the ALJ improperly assessed the listings associated with her physical

condition and obesity at Step Three. The ALJ concluded at Step Two that Jandt has the severe

impairment of obesity. R. 26. He noted that records from “Draeger Chiropractic from November

2016 described Ms. Jandt as 68 inches tall and 205 pounds. This equated to a body mass index

(BMI) of 31.2 (a body mass index over 30 is indicative of obesity).” Id. At Step Three, the ALJ

found that Jandt’s “impairments do not meet or equal the requirements of sections 1.04 (spine

disorders), 3.02 (chronic pulmonary insufficiency), 4.04 (ischemic heart disease), 4.12 (peripheral

artery disease), [or] those of any other listed impairment in Appendix 1, Subpart P, Regulations No.

4.” R. 27. Jandt asserts that the ALJ failed to properly analyze the medical record evidence with

respect to listing 1.04. Listing 1.04 requires a spinal disorder “resulting in compromise of a nerve

root . . . or the spinal cord,” plus one of three alternatives, such as, “[e]vidence of nerve root

compression, characterized by neuroanatomic distribution of pain, limitation of motion of the spine,

motor loss (atrophy with associated muscle weakness or muscle weakness) accompanied by sensory

or reflex loss and, if there is involvement of the lower back, positive straight-leg raising test (sitting

and supine).” 20 C.F.R. Part 404, Subpart P, Appendix 1, § 1.04. The ALJ explained that Jandt

“has myofascial back pain with full range of motion, strength, and sensation and no neurological

abnormalities. There is no evidence of arachnoiditis, muscular wasting or atrophy, or medical

reason for any limitations in terms of manipulation or gait and station.” R. 27. Jandt concedes that,


                                                    9
while she may not have met every element of the listing directly, the ALJ was required to assess her

obesity in combination with her other impairments when determining whether she equaled the

listing.

           Jandt bears the burden of articulating how her obesity exacerbated her underlying conditions

and further limited her functioning. See Hernandez v. Astrue, 277 F. App’x 617, 624 (7th Cir.

2008). Jandt has not met her burden here. She has neither alleged that her obesity exacerbated her

underlying conditions nor pointed to any evidence in the record showing that her obesity impacted

her other impairments. The Seventh Circuit has recognized that, in the absence of contrary

evidence, the opinions of state agency reviewing physicians and psychologists constitute substantial

evidence on the issue of whether a claimant meets or medically equals any listing. Scheck v.

Barnhart, 357 F.3d 697, 700 (7th Cir. 2004). State agency physicians Dr. George Walcott and Dr.

Syd Foster reviewed the record and found that Jandt’s conditions do not meet or equal any listing,

including listings for spine disorders, pulmonary insufficiency, and heart disease. R. 79, 103. These

opinions were reflected in the state agency Disability Determination and Transmittal forms. The

Seventh Circuit has made “clear that the ALJ may rely solely on opinions given in Disability

Determination and Transmittal forms and provide little additional explanation only so long as there

is no contradictory evidence in the record.” Ribaudo v. Barnhart, 458 F.3d 580, 584 (7th Cir. 2006)

(citing Scheck, 357 F.3d at 700–01). Again, Jandt has presented no contradictory evidence

suggesting her obesity meets or equals a listing or that her obesity impacts her other impairments

such that a listing is met. Accordingly, the court does not find that the ALJ erred in relying upon

these medical opinions when the ALJ concluded Jandt did not meet or equal a listing.




                                                   10
D. Non-Severe Impairments

       Jandt asserts that the ALJ failed to consider her nonsevere impairments as part of the

adopted RFC. An RFC represents the most that a claimant can do despite the physical or mental

limitations imposed by her impairments. 20 C.F.R. § 404.1545(a)(1). An ALJ must assess a

claimant’s RFC “based on all the relevant evidence” in the case record, including severe and

nonsevere impairments as well as medical and non-medical evidence. § 404.1545(e). The ALJ’s

hypothetical question to the VE must then incorporate all of the limitations identified in the RFC.

Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015) (citing Yurt v. Colvin, 758 F.3d 850, 857 (7th

Cir. 2014); O’Connor–Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010)).

       The ALJ in this case concluded Jandt has the RFC to perform light work. He noted, “She

can lift, carry, push and pull weights of up to twenty pounds on an occasional basis and similarly

handle weights of ten pounds or less on a frequent basis. She can sit, stand, or walk for as much

as six hours each during an eight hour workday but should avoid concentrated exposure to

pulmonary irritants such as dust, fumes and odors, and other pulmonary irritants.” R. 27. Jandt

asserts that the ALJ failed to consider the effects of her diabetes mellitus and ignored evidence of

her knee pain.

       But Jandt does not indicate what additional limitations created by these conditions should

have been included. The regulations require an ALJ to “consider all allegations of physical and

mental limitations or restrictions and make every reasonable effort to ensure that the file contains

sufficient evidence to assess RFC.” SSR 96-8p, 1996 WL 374184, at *5. Stated differently, if the

claimant does not allege that an impairment creates a certain limitation or restriction, the ALJ

cannot find that such a limitation exists. Id. at *1 (“When there is no allegation of a physical or


                                                11
mental limitation or restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must consider the individual to

have no limitation or restriction with respect to that functional capacity.”). No social security

regulation or ruling requires that the ALJ find limitations associated with or caused by a nonsevere

impairment merely because he finds that the claimant has that impairment.

       In creating the RFC, the ALJ considered Jandt’s medical history, medical source statements,

the functional reports, as well as Jandt’s testimony. The ALJ summarized the record as it pertained

to Jandt’s severe and nonsevere impairments. As to Jandt’s diabetes mellitus, Jandt claims that her

diabetes was poorly controlled at times and she experienced peripheral neuropathy in her lower

extremities. Yet, the ALJ noted that treatment notes from March 2016 stated that Jandt did not have

significant complications from non-insulin dependent diabetes, and Jandt does not cite to evidence

showing that her diabetes caused limitations after March 2016. As to her knee pain, Jandt asserts

that the ALJ ignored a CT-scan that showed she had a small popliteal cyst in her left knee that

caused it to give out or lock up. The ALJ observed that doctors have treated Jandt for knee pain and

that x-rays of Jandt’s knees did not reveal any abnormalities. R. 25. Jandt did not produce any

evidence showing that the left-knee cyst caused any dysfunction or greater limitations than those

described in the RFC.

       Jandt has failed to point to any record evidence establishing that her nonsevere impairments

cause limitations beyond what the ALJ found in the RFC, and substantial evidence supports the

ALJ’s RFC finding. Accordingly, the ALJ did not err in failing to find that Jandt did not have

additional limitations caused by her diabetes mellitus and knee pain.




                                                 12
                                     CONCLUSION

       For the reasons above, the Commissioner’s decision is AFFIRMED. The Clerk is directed

to enter judgment forthwith.

       SO ORDERED this 18th day of September, 2019.

                                          s/ William C. Griesbach
                                          William C. Griesbach, Chief Judge
                                          United States District Court




                                            13
